           Case 1:17-vv-00815-UNJ Document 44 Filed 10/24/18 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-815V
                                      Filed: June 22, 2018
                                         UNPUBLISHED


    SHIRLEY GARRETT,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Table Injury; Influenza (Flu) Vaccine;
                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Ann Mayhew Golski, Maglio Christopher and Toale, PA, Washington, DC, for petitioner.
Sherry Denise Soanes, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On June 16, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered a right shoulder injury that was caused-in-fact
by an influenza (“flu”) vaccination she received on October 12, 2015. Petition at 1-2;
see also Pet’s Ex. 1 & 10 (vaccination records). The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On May 15, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for Shoulder Injury Related to Vaccine Administration (“SIRVA”). On
June 20, 2018, respondent filed a proffer on award of compensation (“Proffer”)
indicating petitioner should be awarded $60,115.63, representing $60,000 for pain and
suffering and $115.63 for past unreimbursable medical expenses. Proffer at 1. In the

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00815-UNJ Document 44 Filed 10/24/18 Page 2 of 4



Proffer, respondent represented that petitioner agrees with the proffered award. Based
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.


        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $60,115.63, representing $60,000 for pain and
suffering and $115.63 for past unreimbursable medical expenses in the form of a
check payable to petitioner, Shirley Garrett. This amount represents compensation
for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
            Case 1:17-vv-00815-UNJ Document 44 Filed 10/24/18 Page 3 of 4



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
SHIRLEY GARRETT,                     )
                                     )
            Petitioner,              )
                                    )   No. 17-00815V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )   SPU
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

                          RESPONDENT’S PROFFER OF DAMAGES

    I. Items of Compensation

          For purposes of this proffer, the term “vaccine-related” is as described in Respondent’s

Rule 4(c) Report, filed on May 15, 2018, conceding entitlement in this case. Based upon the

evidence of record, Respondent proffers that Petitioner should be awarded $60,115.63, which

comprises of $60,000.00 for pain and suffering, plus $115.63 for past unreimbursable medical

expenses. 1 The total sum of $60,115.63 represents all elements of compensation to which

Petitioner would be entitled under 42 U.S.C. § 300aa-15(a) for her vaccine-related injury.

Petitioner agrees.

    II. Form of the Award

          Respondent recommends that the compensation should be made through a lump sum

payment of $60,115.63 in the form of a check payable to petitioner Shirley Garrett. Petitioner

agrees.



1
 Should Petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, Respondent would oppose any award for future pain and
suffering.
        Case 1:17-vv-00815-UNJ Document 44 Filed 10/24/18 Page 4 of 4



                                          Respectfully submitted,

                                          CHAD A. READLER
                                          Acting Assistant Attorney General

                                          C. SALVATORE D’ALESSIO
                                          Acting Director
                                          Torts Branch, Civil Division

                                          CATHARINE E. REEVES
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          HEATHER L. PEARLMAN
                                          Assistant Director
                                          Torts Branch, Civil Division

                                          s/ Sherry D. Soanes
                                          SHERRY D. SOANES
                                          Trial Attorney
                                          United States Department of Justice
                                          Civil Division, Torts Branch
                                          P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, D.C. 20044-0146
                                          Telephone: (202) 616-4208
                                          Facsimile: (202) 353-2988
                                          Electronic Mail: sherry.soanes@usdoj.gov


DATED: June 20, 2018




                                      2
